Case 4:17-cv-00793-ALM-CAN Document 57-2 Filed 10/18/18 Page 1 of 6 PageID #: 289
                                                                                      o
                 IN THE UNITED S ATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

 CRAIG CUNNINGHAM, § C.A. NO. 4:17-CV-00793
                                           §
 VS.                              §
                                           §
 CBC CONGLOMERATE, LLC, ET § JURY
 AL                             §

             DEFENDANT USFFC, EEC S OBJECTIONS AND
        RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION


      Defend nt USFFC, LLC serves its Objections and Responses to Plaintiffs Request for

Production.


                                        Respectfully submitted

                                        LANZA LAW FIRM, PC


                                        /s/ Stewart K. Schmella
                                       NICHOLAS J. LANZA
                                       TBA No. 11941225
                                        STEWART K. SCHMELLA
                                       TBA No. 24033041
                                       4950 Bissonnet Street
                                       Houston, Texas 77401
                                       sschmellafffll n2 la firm.com
                                       cscrvice .4anzal wfirm.com
                                       (713) 432-9090 Telephone
                                       (713) 668-6417 Facsimile

                                       ATTORNEYS FOR DEFENDANT
                                       USFFC,LLC




                                          1
Case 4:17-cv-00793-ALM-CAN Document 57-2 Filed 10/18/18 Page 2 of 6 PageID #: 290




                             CERTIFICATE OF SERVICE

       I certify that true and correct copy of this document w s served as described below
 on September 5, 2018 s described below:

               Via CMRRR
              Craig Cunningham
              5543 Edmondson Pike, Suite 248
              Nashville, TN 37211


                                          / s/ Stewart K. Schmella
                                         NICHOLAS J. LANZA/
                                         STEWART K. SCHMELLA




                                            2
Case 4:17-cv-00793-ALM-CAN Document 57-2 Filed 10/18/18 Page 3 of 6 PageID #: 291



               DEFENDANT USFFC, LLC S OBJECTIONS AND
          RESPONSES TO PLAINTIFF S REQUEST FOR PRODUCTION

               Produce ll policies and p ocedures for use of a do not call list in pl ce during
 the 4 years prior to the filing of this lawsuit to include ny amendments and revisions.

        ANSWER:

        Defendant objects to this Request on the grounds it is o erly broad and not reasonably
 limited in time, scope, or subject m tter. Subject to the foregoing objection, and without
 waiving the same, Defendant will supplement.

                Produce ll documents relating to training of agents/ employees on a do not call
 list for any agent th t called or spoke to the Plaintiff in 2015.

        ANSWER:

        Defendant objects to this Request on the grounds it is overly broad and not reasonably
 limited in time, scope, or subject matter. Subject to the foregoing objection, and without
 waiving the same, Subject to the foregoing objection, and without waiving the same,
 Defendant ill supplement.

               Produce all evidence that the Pl intiff, Craig Cunningham, provided prior
 express consent as defined by the FCC in 47 CFR 64.1200(f)(8) to be called using an automated
 telephone dialing system and pre-recorded message for any of the calls listed in the Plaintiffs
 complaint

        ANSWER:

        Please see the attached call log, Bates-labeled USFFC 000001-000003. Defendant will
 supplement.



        4/ Provide all evidence to support your affirmative defenses in this case.

        ANSWER:

        Please see the attached call log, B tes-labeled USFFC 000001-000003. Defendant will
 supplement.


         A Produce all evidence of and order for leads and for the 4 years prior to the filing
 of this lawsuit.

        ANSWER:

                                                3
Case 4:17-cv-00793-ALM-CAN Document 57-2 Filed 10/18/18 Page 4 of 6 PageID #: 292



         Defendant objects to this Request on"the grounds it is overly broad and not reason bly
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is ambiguous. Defend nt objects to this Request on the grounds it is an impermissible fishing
 e pedition. Defend nt objects to this Request on the grounds the Request is not re sonable
 calculated to lead to the discovery of dmissible evidence. Subject to the foregoing objections,
   nd without w iving the s me. Defendant responds th t he does not possess any documents
 responsive to this Request in his individu l c pacity.

        & Produce all evidence that detail how the calls as lleged in the complaint were
 initiated to the Plaintiff to include the dialer manual for ny phone systems used.

        ANSWER:

        Defendant objects to this Request on the grounds it Subject to the foregoing objection,
 and without waiving the same, Please see the attached call log, Bates-l beled USFFC 000001-
 000003.

                Produce all evidence that calls to the Plaintiff as alleged in the complaint were
 related tjb any emergency purpose.

        ANSWER:

        Defendant does not contend any c lls were related to any emergency purpose.
 Defendant responds that he does not possess ny documents responsive to this Request in his
 individual cap city.

       /ty) Produce all billing phone records for ny phone calls placed to the Plaintiff for
 the 4 years prior to the filing of this lawsuit.

        ANSWER:

         Defendant objects to this Request on the grounds it is overly broad and not reasonably
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is ambiguous. Defendant objects to this Request on the grounds it is an impermissible fishing
 expedition. Subject to the foregoing objections, nd without w iving the same, Please see the
 attached call log, Bates-labeled USFFC 000001-000003.

        ( ) Produce all information related to use of a dialer system by the Defendants for
 the 4 years prior to the filing of this lawsuit in relation to phone calls placed to the Plaintiff s
 cell phone 615-212-9191.

        ANSWER:
         Defendant objects to this Re uest on the grounds it is overly broad and not re sonably
 limited in time, scope, or subject m tter. Defendant objects to this Request on the grounds it

                                                    4
Case 4:17-cv-00793-ALM-CAN Document 57-2 Filed 10/18/18 Page 5 of 6 PageID #: 293



 is ambiguous. Defend nt objects to this Request on the grounds it is n impermissible fishing
 expedition. Subject to the foregoing objections, and without waiving the same, please see the
  tt ched c ll log, Bates-labeled USFFC 000001-000003.

        10. Produce all documents related to any phone systems in place at the Defendants
 from for the 4 years prior to the filing of this l wsuit to include the dialer manual and all
 documents which detail the capacity to initiate c lls and system used to initiate calls.

        ANSWER:

         Defendant objects to this Request on the grounds it is overly broad and not reasonably
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is an impermissible fishing e pedition. Defendant objects to this Request on the grounds the
 Request is not reasonably calculated to lead to the discovery of admissible evidence.

       (n) Produce all agreements, contracts, correspondence, communications, or emails
 with Defendant CBC Conglomer te LLC, USFFC, Jay Singh, or Bruce Hood or C ry Howe
 in the 4 ye rs prior to the filing of this la suit.

        ANSWER:

         Defendant objects to this Request on the grounds it is overly broad nd not reason bly
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
 Request is not reasonably calculated to lead to the discovery of admissible evidence.

                 Produce all documents that efer or relate to the Plaintiff in any way in the 4
 years prior to the filing of this lawsuit.

        ANSWER:

         Defendant objects to this Request on the grounds it seeks information protected from
 discovery by the attorney client privilege and the attorney work product privilege. Subject to
 the foregoing objection, and without waiving the same, Defendant responds: Please see the
 attached call log, B tes-labeled USFFC 000001-000003. Defendant ill supplement.

        \13 Produce all documents that refer or relate to telemarketing in the 4 ye rs prior
 to the filing of this lawsuit.

        ANSWER:

         Defendant objects to this Request on the grounds it is overly broad and not reasonably
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it



                                               5
Case 4:17-cv-00793-ALM-CAN Document 57-2 Filed 10/18/18 Page 6 of 6 PageID #: 294



is n impermissible fishing e pedition. Defend nt objects to this Request on the grounds the
Request is not re son bly calculated to lead to the discovery of admissible evidence.

     /14 / Produce ll documents that refer or relate to calls pl ced to 615-212-9191 in the
4 yeai prior to the filing of this l wsuit including call det il records, contracts with any
telemarketers, contracts with any lead generation company, contracts with any telecom service
providers and invoices for the 4 years prior to the filing of this lawsuit

       ANSWER:

        Defendant objects to this Request on the grounds it is overly broad nd not reasonably
limited in time, scope, or subject m tter. Defendant objects to this Request on the grounds it
is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
Request is not reasonably calcul ted to lead to the discovery of admissible evidence. Subject
to the foregoing objections, and without w iving the s me, ple se see the attached c ll log,
Bates-l beled USFFC 000001-000003.

                Produce all documents that refer or relate to the incorporation of USFFC to
include the rticles of incorpor tion nd ny documents on file with any state in the union th t
refer or relate to any entity named USFFC.

       ANSWER:

        Defendant objects to this Request on the grounds it seeks information equally available
to the Plaintiff as a matter of public record. Defend nt objects to this Request on the grounds
it is overly broad and not re sonably limited in time, scope, or subject m tter. Defendant
objects to this Request on the grounds it is an impermissible fishing expedition.




                                                6
